DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The objection to the instant Specification for the title of the invention not being descriptive is withdrawn in light of the amendment to the instant Specification.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 and 5 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “quickly released” in at least Claims 1 and 5 – 6 is a relative term which renders the claim indefinite. The term “quickly released” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (U.S. PG Pub 2010/0033471).

Regarding Claim 1, Liu teaches a driving method for a display panel (Paragraph 16), comprising the following steps: 
outputting a power-off signal (Figure 3, Element T2.  Paragraph 18) of a display panel (Paragraph 16); 
in response to the power-off signal (Figure 3, Element T2.  Paragraph 18), turning on an active switch (Figure 2, Elements M1_1 - M1_n and M2_1 - M2_n.  Paragraph 17) corresponding to each pixel of the display panel (Paragraph 16) so that charges stored in the display panel (Paragraph 16) during operation are operative to be quickly released (Seen in Figure 3.  Paragraphs 17 and 18) ensuring normal turn-off of the display panel (Paragraph 16); and 
turning off (Figure 3, Element not labeled, but is the time after T3.  Paragraph 19) the display panel (Paragraph 16).

Regarding Claim 2, Liu teaches the driving method for a display panel (Paragraph 16) according to claim 1 (See Above), wherein the step of outputting a power-off signal (Figure 3, Element T2.  Paragraph 18) comprises: in response to a power voltage dropping to a preset value (Figure 3, Element Vth.  Paragraph 18), outputting the power-off signal (Figure 3, Element T2.  Paragraph 18).

Regarding Claim 3, Liu teaches the driving method for a display panel (Paragraph 16) according to claim 1 (See Above), wherein the step of turning on the active switch (Figure 2, Elements M1_1 - M1_n and M2_1 - M2_n.  Paragraph 17) corresponding to each pixel comprises: switching a low-level signal for driving the active switch (Figure 2, Elements M1_1 - M1_n and M2_1 - M2_n.  Paragraph 17) to a high-level signal by using a switching circuit (Figure 2, Element 210.  Paragraph 18), and turning on the active switch (Figure 2, Elements M1_1 - M1_n and M2_1 - M2_n.  Paragraph 17) corresponding to the pixel.

Regarding Claim 5, Liu teaches a driving method for a display panel (Paragraph 16), comprising the following steps: 
in response to a power voltage dropping to a preset value (Figure 3, Element Vth.  Paragraph 18), outputting a power-off signal (Figure 3, Element T2.  Paragraph 18) of the display panel (Paragraph 16); 
switching a low-level signal for driving an active switch (Figure 2, Elements M1_1 - M1_n and M2_1 - M2_n.  Paragraph 17) of each pixel of the display panel to a high-level signal by using a switching circuit (Figure 2, Element 210.  Paragraph 18), and turning on the active switch (Figure 2, Elements M1_1 - M1_n and M2_1 - M2_n.  Paragraph 17) corresponding to the pixel so that charges stored in the display panel (Paragraph 16) during operation is operative to be quickly released (Seen in Figure 3.  Paragraphs 17 and 18) ensuring normal turn-off of the display panel (Paragraph 16); and
turning off (Figure 3, Element not labeled, but is the time after T3.  Paragraph 19) the display panel (Paragraph 16).

Regarding Claim 6, Liu teaches a drive circuit of a display panel (Paragraph 16), comprising: 
a power circuit (Figure 2, Element Vin.  Paragraph 17), configured to output a power-off signal (Figure 3, Element T2.  Paragraph 18); 
a pixel control circuit, configured to turn on an active switch (Figure 2, Elements M1_1 - M1_n and M2_1 - M2_n.  Paragraph 17) corresponding to each pixel
of the display panel (Paragraph 16) in response to the power-off signal (Figure 3, Element T2.  Paragraph 18) so that charges stored in the display panel (Paragraph 16) during operation is operative to be quickly released (Seen in Figure 3.  Paragraphs 17 and 18) ensuring normal turn-off of the display panel (Paragraph 16); and 
a power-off circuit, configured to turn off (Figure 3, Element not labeled, but is the time after T3.  Paragraph 19) the display panel (Paragraph 16).

Regarding Claim 7, Liu teaches the drive circuit of a display panel (Paragraph 16) according to claim 6 (See Above), wherein the power circuit (Figure 2, Element Vin.  Paragraph 17) comprises a power supply (Figure 2, Element Vin.  Paragraph 17).

Regarding Claim 8, Liu teaches the drive circuit of a display panel (Paragraph 16) according to claim 7 (See Above), wherein a circuit control signal (Figure 2, Element Vcon.  Paragraph 17) is output by the power supply (Figure 2, Element Vin.  Paragraph 17).

Regarding Claim 10, Liu teaches the drive circuit of a display panel (Paragraph 16) according to claim 8 (See Above), wherein the active switch (Figure 2, Elements M1_1 - M1_n and M2_1 - M2_n.  Paragraph 17) corresponding to each pixel is turned on through the circuit control signal (Figure 2, Element Vcon.  Paragraph 17).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. PG Pub 2010/0033471) in view of Lee (U.S. Pub 2012/0113082).

Regarding Claim 9, Liu teaches the drive circuit of a display panel (Paragraph 16) according to claim 8 (See Above).  Liu is silent with regards to wherein the circuit control signal comprises a high-level signal, a low-level signal and a circuit switching signal.
Lee teaches wherein the circuit control signal (Figure 5, Element 12.  Paragraph 29) comprises a high-level signal (Figure 5, Element Vpos.  Paragraph 29), a low-level signal (Figure 5, Element Vneg.  Paragraph 29) and a circuit switching signal (Figure 5, Element Vint.  Paragraph 52).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu with the teachings of the power control of Lee.  The motivation to modify the teachings of Liu with the teachings of Lee is to prevent abnormal output after an image update, as taught by Lee (Paragraph 8).

Regarding Claim 11, Liu teaches the drive circuit of a display panel (Paragraph 16) according to claim 6 (See Above).  Liu is silent with regards to wherein the pixel control circuit comprises: a first logical circuit, configured to output a first control signal for turning off the active switch corresponding to each pixel of the display panel when the display panel is working; a second logical circuit, configured to output a second control signal for turning on the active switch corresponding to each pixel of the display panel when the display panel is turned off; and a switching circuit, configured to switch between the first logical circuit and the second logical circuit, wherein the switching circuit is configured to control the second logical circuit to be switched on to control the active switch corresponding to each pixel to be turned on when the display panel is turned off.
Lee teaches wherein the pixel control circuit comprises: 
a first logical circuit (Figure 5, Element 52.  Paragraph 40), configured to output a first control signal for turning off the active switch (Figure 5, Elements P1, N1, and N2.  Paragraph 39) corresponding to each pixel (Figure 1, Element Ce.  Paragraph 25) of the display panel (Figure 1, Element 10.  Paragraph 25) when the display panel (Figure 1, Element 10.  Paragraph 25) is working; 
a second logical circuit (Figure 5, Element 54.  Paragraph 43), configured to output a second control signal for turning on the active switch (Figure 5, Elements P1, N1, and N2.  Paragraph 39) corresponding to each pixel (Figure 1, Element Ce.  Paragraph 25) of the display panel (Figure 1, Element 10.  Paragraph 25) when the display panel (Figure 1, Element 10.  Paragraph 25) is turned off (Figures 6 and 7.  Paragraphs 51 – 52); and 
a switching circuit (Figure 5, Element 50.  Paragraph 40), configured to switch between the first logical circuit (Figure 5, Element 52.  Paragraph 40) and the second logical circuit (Figure 5, Element 54.  Paragraph 43), 
wherein the switching circuit (Figure 5, Element 50.  Paragraph 40) is configured to control the second logical circuit (Figure 5, Element 54.  Paragraph 43) to be switched on to control the active switch (Figure 5, Elements P1, N1, and N2.  Paragraph 39) corresponding to each pixel (Figure 1, Element Ce.  Paragraph 25) to be turned on when the display panel (Figure 1, Element 10.  Paragraph 25) is turned off.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu with the teachings of the power control of Lee.  The motivation to modify the teachings of Liu with the teachings of Lee is to prevent abnormal output after an image update, as taught by Lee (Paragraph 8).

Regarding Claim 18, Liu teaches the driving method for a display panel according to claim 1 (See Above).  Liu is silent with regards to wherein the active switch corresponding to each pixel of the display panel is turned on by delivering a high voltage to each gate line of the display panel to turn on the gate line.
Lee teaches wherein the active switch (Figure 5, Element TFT.  Paragraph 27) corresponding to each pixel (Figure 5, Element Pixel.  Paragraph 27) of the display panel (Figure 1, Element 10.  Paragraph 25) is turned on by delivering a high voltage (Paragraph 6) to each gate line (Figure 1, Element 15.  Paragraph 25) of the display panel (Figure 1, Element 10.  Paragraph 25) to turn on the gate line (Figure 1, Element 15.  Paragraph 25).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu with the teachings of the pixel circuit of Lee.  The motivation to modify the teachings of Liu with the teachings of Lee is to prevent abnormal output after an image update, as taught by Lee (Paragraph 8).

Regarding Claim 19, Liu teaches the driving method for a display panel according to claim 1 (See Above).  Liu is silent with regards to wherein the active switch corresponding to each pixel comprises a gate electrode coupled to a respective gate line, a source electrode coupled to a respective data line, and a drain electrode coupled to a pixel electrode of the pixel.
Lee teaches wherein the active switch (Figure 5, Element TFT.  Paragraph 27) corresponding to each pixel (Figure 5, Element Pixel.  Paragraph 27) comprises a gate electrode coupled to a respective gate line (Figure 1, Element 15.  Paragraph 25), a source electrode coupled to a respective data line (Figure 1, Element 14.  Paragraph 25), and a drain electrode coupled to a pixel electrode of the pixel (Figure 5, Element Pixel.  Paragraph 27).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu with the teachings of the pixel circuit of Lee.  The motivation to modify the teachings of Liu with the teachings of Lee is to prevent abnormal output after an image update, as taught by Lee (Paragraph 8).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. PG Pub 2010/0033471) in view of Noguchi et al. (U.S. PG Pub 2014/0362042)

Regarding Claim 20, Liu teaches the driving method for a display panel according to claim 1 (See Above).  Liu is silent with regards to wherein the display panel uses a gate driver less (GDL) architecture where an original gate drive chip is split into a voltage boost chip that is arranged on a drive circuit board, and a shift register that is arranged on a side of a display area of the display panel.
Noguchi et al. teach wherein the display panel (Figure 52, Element 20.  Paragraph 98) uses a gate driver less (GDL) architecture where an original gate drive chip is split into a voltage boost chip (Figure 9, Element 70.  Paragraph 137) that is arranged on a drive circuit board (Figure 52, Element 19.  Paragraph 137), and a shift register (Figures 52 and 53, Elements 12A and 12B.  Paragraph 307) that is arranged on a side of a display area (Seen in Figure 52) of the display panel (Figure 52, Element 20.  Paragraph 98).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu with the teachings of the booster circuit of Noguchi et al.  The motivation to modify the teachings of Liu with the teachings of Noguchi et al. is to reduce power consumption and suppress time lag in touch detection, as taught by Noguchi et al. (Paragraph 263).


Claims 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. PG Pub 2010/0033471) in view of Lee (U.S. Pub 2012/0113082) in view of Park (U.S. PG Pub 2006/0290640).

Regarding Claim 12, Liu in view of Lee teach the drive circuit of a display panel (Paragraph 16) according to claim 11 (See Above).  Liu is silent with regards to wherein the first logical circuit comprises a first resistor, a second resistor and a first active switch, wherein one end of the first resister is connected to one end of the second resistor, another end of the second resistor is connected to the switching circuit, a drain electrode of the first active switch is connected to a control end of the active switch corresponding to each pixel of the display panel, a gate electrode of the first active switch is connected between the first resistor and the second resistor, and a source electrode of the first active switch being connected to the power circuit and another end of the first resistor.
Park teach wherein the first logical circuit (Figure 7, Elements Q2 and R9 – R12.  Paragraphs 34 – 37) comprises a first resistor (Figure 7, Element R9.  Paragraph 37), a second resistor (Figure 7, Element R10.  Paragraph 37) and a first active switch (Figure 7, Element Q2.  Paragraph 35), wherein one end of the first resister (Figure 7, Element R9.  Paragraph 37) is connected to (Seen in Figure 7) one end of the second resistor (Figure 7, Element R10.  Paragraph 37), another end of the second resistor (Figure 7, Element R10.  Paragraph 37) is connected to the switching circuit (Figure 7, Elements Q1 and Q4.  Paragraph 35), a drain electrode of the first active switch (Figure 7, Element Q2.  Paragraph 35) is connected to a control end of the active switch (Figure 7, Elements Q1 – Q4.  Paragraph 35) corresponding to each pixel of the display panel, a gate electrode of the first active switch (Figure 7, Element Q2.  Paragraph 35) is connected between the first resistor (Figure 7, Element R9.  Paragraph 37) and the second resistor (Figure 7, Element R10.  Paragraph 37), and a source electrode of the first active switch (Figure 7, Element Q2.  Paragraph 35) is connected to the power circuit (Figure 5, Element 52.  Paragraph 33) and to another end of the first resistor (Figure 7, Element R9.  Paragraph 37).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu and the teachings of the power control of Lee with the voltage controller of Park.  The motivation to modify the teachings of Liu and Lee with the teachings of Park is to provide a stable signal that minimizes the defects in a driver, as taught by Park (Paragraph 3).

Regarding Claim 13, Liu in view of Lee in view of Park teach the drive circuit of a display panel (Paragraph 16) according to claim 12 (See Above).  Liu is silent with regards to wherein the switching circuit comprises a third active switch, wherein a source electrode of the third active switch is connected to the other end of the second resistor.
Park teach wherein the switching circuit (Figure 7, Elements Q1 and Q4.  Paragraph 35) comprises a third active switch (Figure 7, Element Q1.  Paragraph 35), wherein a source electrode of the third active switch (Figure 7, Element Q1.  Paragraph 35) is connected to (Seen in Figure 7) the other end of the second resistor (Figure 7, Element R10.  Paragraph 37).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu and the teachings of the power control of Lee with the voltage controller of Park.  The motivation to modify the teachings of Liu and Lee with the teachings of Park is to provide a stable signal that minimizes the defects in a driver, as taught by Park (Paragraph 3).

Regarding Claim 14, Liu in view of Lee teach the drive circuit of a display panel (Paragraph 16) according to claim 11 (See Above).  Liu is silent with regards to wherein the second logical circuit comprises a third resistor, a fourth resistor and a second active switch, wherein one end of the third resistor is connected to one end of the fourth resistor, another end of the fourth resistor is connected to the switching circuit, a gate electrode of the second active switch is connected between the third resistor and the fourth resistor, a drain electrode of the second active switch is connected to a control end of the active switch corresponding to each pixel of the display panel, and a source electrode of the second active switch is connected to a high-level signal VGH.
Park teach wherein the second logical circuit (Figure 7, Elements Q3 and R5 – R8.  Paragraphs 34 – 37) comprises a third resistor (Figure 7, Element R8.  Paragraph 37), a fourth resistor (Figure 7, Element R5.  Paragraph 37) and a second active switch (Figure 7, Element Q3.  Paragraph 35), wherein one end of the third resistor (Figure 7, Element R8.  Paragraph 37) is connected to (Seen in Figure 7) one end of the fourth resistor (Figure 7, Element R5.  Paragraph 37), another end of the fourth resistor (Figure 7, Element R5.  Paragraph 37) is connected to (Seen in Figure 7) the switching circuit (Figure 7, Elements Q1 and Q4.  Paragraph 35), a gate electrode of the second active switch (Figure 7, Element Q3.  Paragraph 35) is connected between (Seen in Figure 7) the third resistor (Figure 7, Element R8.  Paragraph 37) and the fourth resistor (Figure 7, Element R5.  Paragraph 37), a drain electrode of the second active switch (Figure 7, Element Q3.  Paragraph 35) is connected to a control end of the active switch (Figure 7, Elements Q1 – Q4.  Paragraph 35) corresponding to each pixel of the display panel, and a source electrode of the second active switch (Figure 7, Element Q3.  Paragraph 35) is connected to a high-level signal VGH (Figure 7, Element VGH.  Paragraph 35).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu and the teachings of the power control of Lee with the voltage controller of Park.  The motivation to modify the teachings of Liu and Lee with the teachings of Park is to provide a stable signal that minimizes the defects in a driver, as taught by Park (Paragraph 3).

Regarding Claim 15, Liu in view of Lee in view of Park teach the drive circuit of a display panel (Paragraph 16) according to claim 14 (See Above).  Liu is silent with regards to wherein the switching circuit comprises a fourth active switch, wherein a source electrode of the fourth active switch is connected to the other end of the fourth resistor, a gate electrode of the fourth active switch is connected to gate electrode of the third active switch, and a drain of the fourth active switch is connected to ground GND.
Park teach wherein the switching circuit (Figure 7, Elements Q1 and Q4.  Paragraph 35) comprises a fourth active switch (Figure 7, Element Q4.  Paragraph 35), wherein a source electrode of the fourth active switch (Figure 7, Element Q4.  Paragraph 35) is connected to (Seen in Figure 7) the other end of the fourth resistor (Figure 7, Element R5.  Paragraph 37), a gate electrode of the fourth active switch (Figure 7, Element Q4.  Paragraph 35) is connected to gate electrode of the third active switch (Figure 7, Element Q1.  Paragraph 35), and a drain of the fourth active switch (Figure 7, Element Q4.  Paragraph 35) is connected to ground GND (Figure 7, Element VGL.  Paragraph 35).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu and the teachings of the power control of Lee with the voltage controller of Park.  The motivation to modify the teachings of Liu and Lee with the teachings of Park is to provide a stable signal that minimizes the defects in a driver, as taught by Park (Paragraph 3).

Regarding Claim 16, Liu in view of Lee teach the drive circuit of a display panel (Paragraph 16) according to claim 11 (See Above).  Liu is silent with regards to wherein the switching circuit comprises a third active switch, a fourth active switch and a logical power supply, wherein a drain electrode of the third active switch is connected to the logical power supply, a source electrode of the third active switch is connected to the first logical circuit, and a source electrode of the fourth active switch is connected to the second logical circuit.
Park teach wherein the switching circuit (Figure 7, Elements Q1 and Q4.  Paragraph 35) comprises a third active switch (Figure 7, Element Q1.  Paragraph 35), a fourth active switch (Figure 7, Element Q4.  Paragraph 35) and a logical power supply (Figure 7, Elements VGH and VGL.  Paragraph 35), wherein a drain electrode of the third active switch (Figure 7, Element Q1.  Paragraph 35) is connected to (Seen in Figure 7) the logical power supply (Figure 7, Elements VGH and VGL.  Paragraph 35), a source electrode of the third active switch (Figure 7, Element Q1.  Paragraph 35) is connected to (Seen in Figure 7) the first logical circuit (Figure 7, Elements Q2 and R9 – R12.  Paragraphs 34 – 37), and a source electrode of the fourth active switch (Figure 7, Element Q4.  Paragraph 35) is connected to (Seen in Figure 7) the second logical circuit (Figure 7, Elements Q3 and R5 – R8.  Paragraphs 34 – 37).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu and the teachings of the power control of Lee with the voltage controller of Park.  The motivation to modify the teachings of Liu and Lee with the teachings of Park is to provide a stable signal that minimizes the defects in a driver, as taught by Park (Paragraph 3).

Regarding Claim 17, Liu in view of Lee teach the drive circuit of a display panel (Paragraph 16) according to claim 11 (See Above).  Liu is silent with regards to wherein the first logical circuit comprises a first resistor, a second resistor and a first active switch, wherein one end of the first resister is connected to one end of the second resistor, a drain electrode of the first active switch is connected to a control end of the active switch corresponding to each pixel of the display panel, a gate electrode of the first active switch is connected between the first resistor and the second resistor, and a source electrode of the first active switch being connected to the power circuit and another end of the first resistor; the second logical circuit comprises a third resistor, a fourth resistor and a second active switch, wherein one end of the third resistor is connected to one end of the fourth resistor, a gate electrode of the second active switch is connected between the third resistor and the fourth resistor, a drain electrode of the second active switch is connected to a control end of the active switch corresponding to each pixel of the display panel, and a source electrode of the second active switch is connected to a high-level signal VGH; and the switching circuit comprises a third active switch, a fourth active switch and a logical power supply VDD, wherein a drain electrode of the third active switch is connected to the logical power supply VDD, a source electrode of the third active switch is connected to the second resistor, and a source electrode of the fourth active switch is connected to the fourth resistor; a gate electrode of the fourth active switch is connected to gate electrode of the third active switch, and a drain of the fourth active switch is connected to ground GND.
Park teach wherein the first logical circuit (Figure 7, Elements Q2 and R9 – R12.  Paragraphs 34 – 37) comprises a first resistor (Figure 7, Element R9.  Paragraph 37), a second resistor (Figure 7, Element R10.  Paragraph 37) and a first active switch (Figure 7, Element Q2.  Paragraph 35), wherein one end of the first resister (Figure 7, Element R9.  Paragraph 37) is connected to (Seen in Figure 7) one end of the second resistor (Figure 7, Element R10.  Paragraph 37), a drain electrode of the first active switch (Figure 7, Element Q2.  Paragraph 35) is connected to a control end of the active switch (Figure 7, Elements Q1 – Q4.  Paragraph 35) corresponding to each pixel of the display panel, a gate electrode of the first active switch (Figure 7, Element Q2.  Paragraph 35) is connected between the first resistor (Figure 7, Element R9.  Paragraph 37) and the second resistor (Figure 7, Element R10.  Paragraph 37), and a source electrode of the first active switch (Figure 7, Element Q2.  Paragraph 35) is connected to the power circuit (Figure 5, Element 52.  Paragraph 33) and to another end of the first resistor (Figure 7, Element R9.  Paragraph 37); 
the second logical circuit (Figure 7, Elements Q3 and R5 – R8.  Paragraphs 34 – 37) comprises a third resistor (Figure 7, Element R8.  Paragraph 37), a fourth resistor (Figure 7, Element R5.  Paragraph 37) and a second active switch (Figure 7, Element Q3.  Paragraph 35), wherein one end of the third resistor (Figure 7, Element R8.  Paragraph 37) is connected to (Seen in Figure 7) one end of the fourth resistor (Figure 7, Element R5.  Paragraph 37), a gate electrode of the second active switch (Figure 7, Element Q3.  Paragraph 35) is connected between (Seen in Figure 7) the third resistor (Figure 7, Element R8.  Paragraph 37) and the fourth resistor (Figure 7, Element R5.  Paragraph 37), a drain electrode of the second active switch (Figure 7, Element Q3.  Paragraph 35) is connected to a control end of the active switch (Figure 7, Elements Q1 – Q4.  Paragraph 35) corresponding to each pixel of the display panel, and a source electrode of the second active switch (Figure 7, Element Q3.  Paragraph 35) is connected to a high-level signal VGH (Figure 7, Element VGH.  Paragraph 35); and 
the switching circuit (Figure 7, Elements Q1 and Q4.  Paragraph 35) comprises a third active switch (Figure 7, Element Q1.  Paragraph 35), a fourth active switch (Figure 7, Element Q4.  Paragraph 35), and a logical power supply VDD (Figure 7, Elements VGH and VGL.  Paragraph 35), wherein a drain electrode of the third active switch (Figure 7, Element Q1.  Paragraph 35) is connected to (Seen in Figure 7) the logical power supply VDD (Figure 7, Elements VGH and VGL.  Paragraph 35), a source electrode of the third active switch (Figure 7, Element Q1.  Paragraph 35) is connected to (Seen in Figure 7) the second resistor (Figure 7, Element R10.  Paragraph 37), and a source electrode of the fourth active switch (Figure 7, Element Q4.  Paragraph 35) is connected to (Seen in Figure 7) the fourth resistor (Figure 7, Element R5.  Paragraph 37);
wherein a gate electrode of the fourth active switch (Figure 7, Element Q4.  Paragraph 35) is connected to gate electrode of the third active switch (Figure 7, Element Q1.  Paragraph 35), and a drain of the fourth active switch (Figure 7, Element Q4.  Paragraph 35) is connected to ground GND (Figure 7, Element VGL.  Paragraph 35).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu and the teachings of the power control of Lee with the voltage controller of Park.  The motivation to modify the teachings of Liu and Lee with the teachings of Park is to provide a stable signal that minimizes the defects in a driver, as taught by Park (Paragraph 3).



Response to Arguments
Regarding the first argument, in which the applicant asserts that the prior art of record fails to disclose at least “in response to the power-off signal, turning on an active switch corresponding to each pixel of the display panel so that charges stored in the display panel during operation are operative to be quickly released ensuring normal turn-off of the display panel” of at least Claim 1.  The applicant firstly argues that Liu doesn’t concern the active switch of each pixel at all.  The applicant secondly argues that Liu fails to teach that the active switch is turned on to release the charges stored in the display panel.  The examiner respectfully disagrees with the applicant’s arguments.  The examiner firstly notes that the instant claim language only requires an active switch to correspond to each pixel, not to be contained in each pixel nor to correspond to each pixel in a one-to-one correspondence.  Liu teaches that the active switch does correspond to each pixel of the display panel.  The examiner suggest that the applicant further limit the claim language in order to further define how the pixel and the active switch correspond.  Liu discloses “In addition, for convenience of the design, the predetermined gray value can be a gray value corresponding to a common voltage (i.e., the voltage at a common electrode of the display panel). FIGS. 4-6 are diagrams illustrating output signals outputted by the display driving circuit 200 when the predetermined gray value equals to 0, 255, or corresponds to the common voltage. In FIGS. 4-6, V.sub.1-V.sub.14 are voltage levels respectively corresponding to specific gray values, V.sub.com is the common voltage, and S.sub.out.sub.--.sub.k and S.sub.out.sub.--.sub.k+1 are output signals of two adjacent channels of the display driving circuit 200 (Paragraph 20.  Emphasis Added).”  The examiner notes that the common voltage being driven to both sides of the pixel circuit will allow for both sides of the liquid crystal will be brought to a relatively quick equilibrium.  The office is unmoved by the applicant’s arguments and the rejection is maintained.
Regarding the second argument, in which the applicant asserts that the prior art of record fails to teach “output a first control signal for turning off the active switch corresponding to each pixel of the display panel when the display panel is working…output a second control signal for turning on the active switch corresponding to each pixel of the display panel when the display panel is turned off” of Claim 11.  The applicant argues that Lee is focused on the periods during image update and after image update and is otherwise silent regarding the period of turn-off of the display panel.  The examiner respectfully disagrees with the applicant’s assertion.  While Lee does discuss image update periods and the periods after image updates, Lee does so by a power off sequence (As shown in Figures 6 and 7) for the power circuit of the display panel.  Therefore, a person of ordinary skill in the art would glean teachings from Lee and Lee’s power down sequence.  The Office is unmoved by the applicant’s argument and the rejection is maintained.
Regarding the third argument, in which the applicant asserts that the prior art of record fails to disclose the specific structure of the claimed first logical circuit.  The applicant argues that Park fails to disclose the first logical circuit configured to output a first control signal to the active switch corresponding to each pixel of the display panel to turn off the active switch.  The examiner notes that Lee is being relied upon to teach output a first control signal to the active switch corresponding to each pixel of the display panel to turn off the active switch (See Paragraph 57, Regarding the second argument (Above)).  Park is being relied upon to teach the specific structure of the first logical circuit.  Therefore, Lee in view of Park will teach the above limitation.  The Office is unmoved by the applicant’s argument and the rejection is maintained.
All other arguments are considered moot in light of the above rejection and/or the response to the first argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (U.S. PG Pub 2003/0034965) discloses a power sequence apparatus that is adjusts the timing of the high power rail.
Lee et al. (U.S. PG Pub 2009/0058194) disclose a method for restraining noise by controlling the on/off signals from a power supply.
Li et al. (U.S. PG Pub 2008/0316195) disclose a power control circuit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625